DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on November 23, 2021 is acknowledged.
Claim 8 is rejoined herein in pursuant to the guidance provided in In re Ochiai (the elected invention product is deemed free of prior art).
 The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS received on July 16, 2020 is proper and is being considered by the Examiner.
The NPL documents AP and AQ have not been considered as the documents did not contain any English translation.
The NPL document AW also has not been considered because the written opinion was not translated into English.  All references cited therein, however, have been considered to the extent that the references themselves were published in English or was associated with an English translation or a relevant portion.
MPEP 609.01(B)(3) states that for non-English documents that are cited:
A concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, unless a complete translation is provided; and/or
A written English language translation of a non-English language document, or a portion thereof, if it is within the possession, custody or control, or is readily available to any individual designated in 37 CFR 1.56(c)1.

Drawings
The drawings received on July 16, 2020 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for reciting the phrase, “a support in which an amplification chamber, in which amplification reaction can be carried out, is made” is indefinite because the claim is drawn to a product, and therefore, cannot synonymously contain a step of “making” an amplification chamber2.
Claim 6 is indefinite because the claim is not further limiting for the following reasons.  Claim 6 depends from claim 1.  Claim 1 recites that the microfluidic device (i.e., product) is intended to receive a compound for internal control of the amplification reaction.
Therefore, claim 6 which further describes the reagents of the internal reaction control which is part of the intended usage, but not physically present in the device, does not further limit the system of claim 1, and therefore indefinite.

There is an insufficient antecedent basis for this limitation and no interpretation could be made for the purpose of prior art application.
In In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962), the court stated that it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions.
Claim 8 is indefinite because the claim is missing a conjunction between the first detecting step and the second detecting step (last step).  For the purpose of prosecution, the conjunction, “and” is assumed.
Claims 2-8 are also indefinite by way of their dependency on claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims of the reference application is also drawn to a microfluidic system comprising an optical detection device (see claim 11 which recites that the amplification is detected”), with a microfluidic device comprising an amplification chamber with a region for detection of target analytes (“first chamber of nonzero volume delimited by walls of the support ...”, claim 1), and a second connected chamber which is protruded and recessed for internal amplification (“the second chamber comprises at least one recess configured to receive a compound for internal reaction control”, claim 9; “second chamber is made up of several superimposed strata and said recess is made in one of said strata only”, claim 10; see Figures 6 and 8).  
Claims of the reference application also claims a method of using the microfluidic system by flowing the sample to the first chamber and to the second chamber for control sample processes (see claim 10).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed. 
	Claims are free of prior art.
	Hoffman et al. (US 2017/0113221 A1, published April 2017) is the closest prior art.
	Hoffman et al. teach a microassay chip and a system which works with said microassay chip, wherein the microassay chip is configured so that a target amplification and detection can be performed on the same chip as the positive and negative control samples, so as to remove reagent lot-to-lot variability when separately performing assays on the control samples:
“Current standards mandated by regulatory agencies require that the accuracy and reliability of all assays procedures used in diagnostic-based health care decisions are monitored and validated through the use of controls.  These controls include process controls and positive and negative controls that verify functionality of the extraction, amplification, and diagnostic processes … 

“There are several significant disadvantages in the need to run external positive and negative assay controls.  When positive and negative assay controls are not part of the integrated test cartridge, inherent lot-to-lot reagent variations and/or degradation can compromise validation of assay results.  For the end-user, there is the added cost and time required to acquire additional control reagents and devices and perform the separate control assays … These disadvantages become increasingly significant when multiplex assays are run and are particular concern in resource-poor settings” (section [0008])
“present invention addresses the problems of reliable and valid detection of fluorescent signals in a microfluidic cartridge by providing several improved cartridge features and integrating both process controls and positive and negative assay controls into the cartridge design.  The microfluidic cartridges of the present invention offer several considerable advantages to the end-user by eliminating the need to run external assay controls for molecular tests.  The integrated positive and negative assay controls of the present invention also provide for more accurate methods of scoring diagnostic test results as positive or negative for the analyte or analytes of interest. (section [0011])


    PNG
    media_image1.png
    366
    725
    media_image1.png
    Greyscale
	The microassay chip of Hoffman et al. is summarized in the below Figures (reproduced in part from Fig. 4):
As seen, element 1106 forms a row of detection (i.e., sensing region) where amplification and detection of the analytes are made.  


    PNG
    media_image2.png
    568
    700
    media_image2.png
    Greyscale
As a also seen in the left-figure (Figure 15), the element 1106 is shown as wells 250a-c, 350a-c, and 360a-c, wherein the wells 250a-c are for target nucleic acid amplification and detection and wells 350a-c and 360a-c are for positive and negative control amplification and detection.
	Hoffman et al. state that the optical detection is made by first scanning the region of the target nucleic acid detection region (i.e., wells 250a-c), while the regions for positive and negative controls are not scanned, and scanned subsequently:
“scanning a sample well in a test assay circuit with the system of above, where the target fluorescent signal, if present, is detected in a first optical channel of the detector head and a process control fluorescent signal associated with an endogenous component, if present, is detected in a second optical channel of said detector head, scanning a sample well in a positive control assay circuit for a positive control fluorescent signal with the system, where the positive control fluorescent signal, if present, is detected in the first optical channel of said detector head, scanning a sample well in a negative control assay circuit for a negative control fluorescent signal with the system, where the negative control fluorescent signal, if present, is detected in the first optical channel of said detector head; and reporting the first target control signal as a valid assay result if and only if the second fluorescent process control signal is detected, the positive control first fluorescent signal is detected, and the negative control first fluorescent signal is not detected.” (section [0025], Hoffman et al.)

	However, the microassay chip of Hoffman et al. is configured to work differently because the amplification chamber for target nucleic acid is separated from i.e., the amplification/detection wells) of target nucleic acids and the controls are all found on the same plane, whereas the presently claimed device requires that the region for control is formed in the same amplification chamber in the form of a recess based on protuberance.
	There is simply no motivation to take the teachings of Hoffman et al. and alter them to the presently claimed device.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        December 3, 2021
/YJK/
	

  			
	
	
	
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 CFR 1.56(c) Individuals associated with the filing or prosecution of a patent application within the meaning of this section are: (1) Each inventor named in the application; (2) Each attorney or agent who prepares or prosecutes the application; and (3) Every other person who is substantively involved in the preparation or prosecution of the application and who is associated with the inventor, with the assignee or with anyone to whom there is an obligation to assign the application.
        2 IPXL Holdings, LLC v. Amazon.com, Inc., 333 F. Supp. 2d 513 (E.D. Va. 2004)